Citation Nr: 0014534	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  97-03 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for compression 
fractures at T12 and L3, and degenerative disc disease of the 
lumbosacral spine with spinal stenosis.

2.  Entitlement to an increased evaluation for varicose veins 
of the left lower extremity, currently evaluated as 
10 percent disabling.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
spinal muscular atrophy.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1978 to 
December 1982.

The current appeal arose from a November 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
and Insurance Center (RO&IC) in St. Paul, Minnesota.  The 
RO&IC continued the 10 percent evaluation for service-
connected varicose veins of the left lower extremity, denied 
reopening the claim of entitlement to service connection for 
spinal muscular atrophy, and denied entitlement to service 
connection for a sleep disorder, and for compression 
fractures at T12 and L3, degenerative disc disease of the 
lumbosacral spine with spinal stenosis.

The appellant presented oral testimony before a Hearing 
Officer at the RO&IC in February 1997; a transcript of which 
has been associated with the claims file.

In June 1997 the Hearing Officer affirmed the determinations 
previously entered.

The veteran relocated to California and jurisdiction of his 
claim was assumed by the RO in Los Angeles, California.

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for spinal muscular atrophy is addressed in the 
remand portion of this decision.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
sleep disorder is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.

2.  The claim of entitlement to service connection for 
compression fractures at T12 and L3, degenerative disc 
disease of the lumbosacral spine with spinal stenosis is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.

3.  Varicose veins of the left lower extremity are currently 
manifested by no current varicosities of the left lower 
extremity and fatigue with prolonged walking.

4.  October 1996 and February 1999 examination reports show 
that the scar near the appellant's left ankle is well healed 
and tender to palpation.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
sleep disorder is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The claim of entitlement to service connection for 
compression fractures at T12 and L3, degenerative disc 
disease of the lumbosacral spine with spinal stenosis is not 
well grounded.  38 U.S.C.A. § 5107.



3.  The criteria for an evaluation in excess of 10 percent 
for varicose veins of the left lower extremity have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.104, Diagnostic Code 7120 (effective prior to 
January 12, 1998); 38 C.F.R. § 4.104; Diagnostic Code 7120; 
62 Fed. Reg. 65207-65224 (Dec. 11, 1997) (effective January 
12, 1998).

4.  The criteria for a separate evaluation of 10 percent for 
a scar as a result of vein stripping of the left lower 
extremity have been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.7, 4.14, 4.118, Diagnostic Code 7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reveal that in November 1979, 
clinical evaluation of the veteran's spine was normal.  He 
denied any recurrent back pain at that time.

In December 1980 the veteran was diagnosed with varicose 
veins of the left lower extremity.  In August 1981 a vein 
ligation and stripping was performed on his left leg.  

A September 1986 private medical record shows the appellant 
complained of difficulty sleeping.  He reported that he had 
pulled some muscles in his back in July 1985, which had been 
the only previous history of back problems.  The examiner 
noted that he had sustained an injury to his back in October 
1985, when he was bending over to pick up a window.  The 
examiner stated that he had been subsequently found to have a 
herniated nucleus pulposus at L4-L5 and had undergone a 
laminectomy in June 1986.  X-rays taken at that time revealed 
a compression fracture at L3, scoliosis, and decreased bone 
mineralization.  




A December 1986 private medical record shows the veteran had 
been found to have an L3 compression fracture, which he 
stated was of unknown etiology, but which he felt was not 
likely to have been the result of the October 1985 incident.  
Additionally, he noted that he had scoliosis and congenital 
spinal stenosis, which he stated had predated the October 
1985 injury.

A January 1988 private medical record shows a diagnosis of 
degenerative disc disease of the lumbar spine.

A May 1988 private medical record shows the veteran injured 
his back in October 1987 when he was reaching for an object.

A January 1989 private medical record shows the veteran 
complained of having problems with poor sleep, anxiety, 
muscle pain and daytime tiredness.  He was referred to a 
sleep disorders laboratory.

A November 1991 private medical record shows diagnoses of 
lower back pain and lumbosacral muscle strain were entered.

A January 1992 private neurovascular medical record shows the 
veteran had fractures at T12 and L3.

An October 1996 VA examination report shows the veteran 
reported pain in his left lower extremity since the vein 
stripping surgery in service.  He stated that he felt his 
sleep disorder had started following the surgery in service.  
He denied difficulty walking and stated that he did not use 
any support on his left lower extremity to walk.  He denied 
swelling as well.

The examiner stated that the veteran had no difficulty 
walking in and out of the office, and did not limp or use any 
support.  Additionally, he had no difficulty getting on and 
off the examining table.  

The left leg appeared completely normal with no evidence of 
varicose veins.  There was a three-centimeter well-healed 
scar just above the left inner malleolus, which was tender to 
touch.  There was no induration, redness, or keloid 
formation.

The veteran complained of pain to palpation about six inches 
above the scar.  Specifically, he complained of being very 
touchy and sensitive in that area.  The examiner stated that 
the area did not reveal any abnormality, swelling, 
tenderness, or varicose veins.  He noted he had no other 
complaints of pain, discomfort, or swelling.  

As to the left thigh, the examiner stated that it was very 
normal appearing with no evidence of varicose veins present.  
There was a strip of tenderness present which started just 
above the inner aspect of the left knee and extended to 
between six and eight inches in length in the medial aspect 
of the left thigh.  This area was sensitive to touch, but 
appeared to be completely normal and indistinguishable from 
the rest of the thigh.  There was no evidence of scarring, 
swelling, varicose veins, or redness, and no evidence of 
edema, ulcers, scars, or discoloration in the left lower 
extremity.

The assessment was status post left long saphenous vein 
stripping with current reports of hypersensitivity in the 
left leg.  The examiner noted that the hypersensitivity was 
not clear since it did not follow any nerve distribution and 
there had been no swollen veins present explaining the 
hypersensitivity.  As to the sleeping disorder, the examiner 
noted that the appellant reported he believed he had 
developed one after the surgery in service.  The examiner 
commented that the etiology had not been clear to him.

The veteran presented oral testimony before a Hearing Officer 
in February 1997.  He stated he was involved in a tank 
accident in service, which he believed may have been the 
cause of his compression fracture.  He noted that the 
compression fracture was not shown until after he had been 
discharged from service, but stated that he believed it had 
come as a result of an accident in service.  

The veteran stated he had not been treated in service for his 
back.  As to his left leg, he stated he had pain and 
sensitivity.  He stated he had to sit in different positions 
because of constant stinging in the left leg.  He stated he 
had problems with walking or standing for prolonged periods 
of time, which he estimated was between two to four hours at 
a time.

As to his sleep disorder, the veteran stated he could not 
fall asleep normally.  He noted that he first had trouble 
sleeping after having the vein stripping surgery in service.  
He stated he was currently on medication for his sleeping 
difficulty.

An April 1995 VA treatment report shows the veteran 
complained of left leg stinging at the vein stripping site.  
He stated his low back pain had completely resolved.  
Examination was "unremarkable."  The left leg was reported 
to be normal with no clot palpable.  The relevant assessment 
was questionable thrombophlebitis of the left leg.

A June 1996 VA treatment report shows a diagnosis of "sleep 
disorder."  

A February 1999 VA examination report shows the veteran 
complained of tenderness over his left ankle and calf, and 
the lower aspect of his upper leg.  He stated it appeared to 
be worse with prolonged sitting.

Examination of the veteran's left leg revealed no visible 
varicosities.  The examiner noted the three-inch scar from 
the surgery and that there was tenderness around that area.  
There was no swelling, edema, ulceration, visible varicose 
veins, or atrophy.  The arterial pulses were present.

The diagnoses were varicose veins, status post saphenous vein 
ligation and vein stripping and pain and tenderness on the 
medial aspect of left lower leg of unknown etiology.  The 
examiner stated that it was impossible to separate out the 
symptoms between the varicose veins and the spinal muscular 
atrophy.  


The examiner recorded that the veteran's neurological problem 
had not been well defined and recommended a neurologic 
evaluation.

A May 1999 neurological evaluation report shows that the 
veteran's complaints of hypersensitivity in the left leg did 
not conform to a peripheral nerve pattern and were not felt 
to be present on a neurological basis.

A May 1999 orthopedic evaluation report shows that the 
veteran was diagnosed with left L5 radiculopathy.  The 
examiner stated that he had weakness in his trunk extensors 
and would have difficulty performing functions that required 
sustained muscular activities like prolonged standing and 
walking.


Service Connection Criteria

Generally, for service connection to be granted, it is 
required that the evidence establish that a particular injury 
or disease resulting in chronic disability was incurred in 
service, or if preexisting service, was aggravated therein.  
38 U.S.C.A. § 1131 (West 1991).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (1999).  When 
service connection is established for a secondary condition, 
the secondary condition shall be considered a part of the 
original condition.  See id.

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" 
service connection may nevertheless be established by 
evidence demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. 
§ 1113(b) (West 1991 & Supp. 1999); 38 C.F.R. § 3.303(d) 
(1999).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 
7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also 38 U.S.C.A. §§ 1110, 38 C.F.R. 
§ 3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Establishing direct service connection for a 
disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  




The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Grottveit, 5 Vet. App. at 93.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that if an appellant fails to submit a well-
grounded claim, VA is under no duty to assist the claimant in 
any further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit, 5 
Vet. App. at 93; 38 C.F.R. § 3.159(a) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).




Service Connection Analysis

After careful review of the evidence of record, the Board 
finds that the veteran's claims of entitlement to service 
connection for a sleep disorder and compression fractures at 
T12 and L3, degenerative disc disease of the lumbosacral 
spine with spinal stenosis are not well grounded.  See 
Caluza, 7 Vet. App. 498.

The veteran has stated and testified he injured his back in 
service and that he had difficulty with sleeping following 
his surgery for his varicose veins, which he is competent to 
report.  He, however, is not competent to state he had 
compression fractures in service or that he had a "sleep 
disorder" in service, as these determinations require a 
medical opinion.

The veteran's claim fails because he has not brought forth 
competent evidence of a nexus between the post service 
diagnoses of sleep disorder and his variously diagnosed back 
disorders, and a disease or injury in service.  See id.

In addition there is no evidence that any chronic disease was 
shown in service or during an applicable presumption period.  
Nor is there medical evidence of a relationship between the 
veteran's sleep disorder and his variously diagnosed back 
disorders and any alleged continuity of symptomatology, 
though it is not clear that the veteran is definitively 
alleging such continuity.  Voerth v. West, 13 Vet. App. 117 
(1999); McManaway v. West, 13 Vet. App. 60 (1999); Savage v. 
Gober, 10 Vet. App. 488 (1997).

The Board is aware that in 1986, a compression fracture was 
shown and the examiner opined that it was not a result of the 
October 1985 injury but was older than such injury.  Such 
statement does not provide a nexus to the appellant's 
service.  A fracture at T12 reported in January 1992 was not 
related to any incident of service.

Although the veteran has stated that his current diagnoses of 
compression fractures at T12 and L3, degenerative disc 
disease of the lumbosacral spine with spinal stenosis, and a 
sleep disorder are due to service, he is a lay person, and 
his opinions are not competent to well ground the claims of 
entitlement to service connection for these disorders.  See 
Layno, 6 Vet. App. at 470; Espiritu, 2 Vet. App. at 494.  The 
appellant's unsupported opinions do not give rise to well-
grounded claims.

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's sleep disorder and variously diagnosed back 
disorders are related to a disease or injury during service.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  

This obligation depends upon the particular facts of the case 
and the extent to which the Secretary has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
Here, VA fulfilled its obligation under section 5103(a) by 
issuing a statement of the case in January 1997.  

In this respect, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his claim pertains to 
relevant evidence which may exist or could be obtained).  See 
also Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty 
attaches only where there is an incomplete application which 
references other known and existing evidence that pertains to 
the claim under consideration); Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim).  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claims of entitlement to service connection 
for a sleep disorder and variously diagnosed back disorders 
are not well grounded, the doctrine of reasonable doubt has 
no application to these claims.

Increased Evaluation Criteria

Service-connected disabilities are rated in accordance with a 
schedule of ratings that is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1999).  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10 (1999).  

In considering the residuals of a service-connected 
disability, it is essential to trace the medical-industrial 
history of the disabled person from the original injury, 
considering the nature of the injury and the attendant 
circumstances, and the requirements for, and the effect of, 
treatment over past periods, and the course of the recovery 
to date.  38 C.F.R. § 4.41 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

The schedular criteria for evaluating cardiovascular 
disorders, diseases of the arteries and veins, were changed 
effective on January 12, 1998.  The Court has held where the 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant will be applied.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  Thus, the Board must apply both the 
previous and amended criteria to the veteran's claim.

Under the previous criteria of Diagnostic Code 7120, a 60 
percent evaluation for bilateral involvement of varicose 
veins (50 percent if unilateral) is warranted if the 
disability is pronounced, with findings of a severe condition 
with secondary involvement of deep circulation, as 
demonstrated by Trendelenburg's and Perthe's tests, with 
ulceration and pigmentation.  38 C.F.R. § 4.104, Diagnostic 
Code 7120 (effective prior to January 12, 1998).

A 50 percent evaluation (40 percent if unilateral) is 
warranted if the disability is severe, involving superficial 
veins above and below the knee, with involvement of the long 
saphenous ranging over two centimeters in diameter and marked 
distortion and sacculation, with edema and episodes of 
ulceration and no involvement of deep circulation.  Id.  



A 30 percent evaluation (20 percent if unilateral) is 
warranted if the disability is moderately severe, involving 
superficial veins above and below the knee, with varicosities 
of the long saphenous ranging in size from one to two 
centimeters in diameter, with symptoms of pain or cramping on 
exertion and no involvement of deep circulation.  Id.

A 10 percent evaluation is warranted with bilateral or 
unilateral involvement if the disability is moderate, with 
varicosities of the superficial veins below the knees, with 
symptoms of pain or cramping on exertion.  Id.  The 
disability will be rated as moderately severe if there are 
severe varicosities below the knee, with ulceration, 
scarring, or discoloration and painful symptoms.  Id. at 
Note.

Under the amended criteria for Diagnostic Code 7120, a 100 
percent evaluation is warranted for varicose veins which are 
massive, board-like edema with constant pain at rest.  38 
C.F.R. § 4.104, Diagnostic Code 7120 (effective January 12, 
1998).  A 60 percent evaluation  is warranted for varicose 
veins with persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration.  
Id.

A 40 percent evaluation is warranted for varicose veins with 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  Id.  A 20 percent 
evaluation is warranted for varicose veins with persistent 
edema, which is incompletely relieved by elevation of 
extremity with or without beginning of stasis pigmentation or 
eczema.  Id.

A 10 percent evaluation is warranted for varicose veins with 
intermittent edema of an extremity or aching and fatigue in 
the leg after prolonged standing or walking with symptoms 
relieved by elevation of the extremity or compression 
hosiery.  Id.  These evaluations are for involvement of a 
single extremity.  Id. at Note.



The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative of or 
overlapping with symptomatology of the other conditions.  
Esteban v. Brown, 6 Vet. App. 259 (1995).  Impairment 
associated with the veteran's service-connected disability 
may be rated separately unless it constitutes the same 
disability or the same manifestation.  Id. at 261.  The 
critical element is that none of the symptomatology is 
duplicative or overlapping; the manifestations of the 
disabilities must be separate and distinct.  Id. at 261-262.

A 10 percent evaluation may be assigned for a superficial 
scar which is poorly nourished with repeated ulceration.  
38 C.F.R. § 4.118; Diagnostic Code 7803 (1999).

A 10 percent evaluation may be assigned for a superficial 
scar which is tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (1999).

Other scars may be rated on limitation on function of part 
affected.  38 C.F.R. § 4.118; Diagnostic Code 7805 (1999).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  



The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert, 1 
Vet. App. 49.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Increased Evaluation Analysis

Initially the Board finds that the appellant's claim for 
entitlement to an increased evaluation for varicose veins of 
the left lower extremity is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991); that is, a plausible 
claim has been presented.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The appellant's assertions concerning the severity 
of his service-connected varicose veins of the left lower 
extremity are sufficient to conclude that his claim for a 
higher evaluation is well grounded.  King v. Brown, 5 Vet. 
App. 19 (1993).

The Board is satisfied that all relevant facts have been 
properly developed to their full extent, and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  In this 
regard, the appellant has been given the opportunity to 
submit additional evidence, and he has been afforded the 
benefit of a contemporaneous and comprehensive VA 
examination.  The RO also evaluated the appellant's claim 
under both the previous criteria and amended criteria.

The Board is unaware of any additional evidence, VA or non-
VA, which has not already been requested and/or obtained in 
connection with this issue.  The appellant has informed VA 
that he was in receipt of Social Security Administration 
disability benefits, but he stated that it was based upon his 
disability of spinal muscular atrophy.  Thus, the Board finds 
that the issue of an increased evaluation for varicose veins 
of the left lower extremity may be adjudicated based upon the 
evidence of record.  Accordingly consideration of the 
claimant's appeal is proper at this time.

After having reviewed the evidence of record, the Board finds 
that the preponderance of the evidence is against an 
increased evaluation for the service-connected varicose veins 
of the left lower extremity under Diagnostic Code 7120 with 
application of the previous criteria and amended criteria.

The evidence has established that the appellant does not have 
any current varicose veins in the left lower extremity.  The 
examiners have described tenderness in the left leg.  In 
October 1996, the appellant denied swelling in the left lower 
extremity or difficulty with walking.  Examination of the 
left lower extremity revealed no abnormality, swelling, 
tenderness, or varicose veins.  There was sensitivity in the 
left thigh above the knee.

In April 1995 the left leg was reported to be normal without 
any clot palpable.  A February 1999 examination of the left 
lower extremity revealed no swelling, edema, visible varicose 
veins, or atrophy.  The appellant reported pain with 
prolonged standing.

The appellant has reported that he has some fatigue after two 
to four hours of standing or walking.  There has been no 
evidence of current varicose veins in the left lower 
extremity and no evidence of edema.  The above-described 
symptoms are indicative of a 10 percent disability evaluation 
under both the previous criteria and the amended criteria.  
Thus, neither of the criteria are more favorable to the 
appellant's claim for an increased evaluation.  See Karnas, 1 
Vet. App. at 313.

An evaluation in excess of 10 percent under Diagnostic Code 
7120 is not warranted under either the previous criteria or 
amended criteria.  The evidence has not established that the 
varicose veins of the left lower extremity are moderately 
severe involving superficial veins above and below the knee 
as to warrant a 20 percent evaluation under the previous 
criteria.  In fact, the evidence has established that the 
appellant has no current varicosities of the left lower 
extremity, either above or below the knee.

Additionally, the evidence has not established persistent 
edema of the left lower extremity which could not be relieved 
by elevation of the extremity to warrant a 20 percent 
evaluation under the amended criteria.  The appellant has 
stated he can walk between two to four hours before pain sets 
in.  Also, when the veteran examined in April 1995, October 
1996, and February 1999, he was not found to have edema.  
Thus, the evidence establishes that no more than a 10 percent 
disability evaluation is warranted for the service-connected 
varicose veins of the left lower extremity under Diagnostic 
Code 7120.

The Board notes, however, that when examined in October 1996 
and February 1999, both examiners reported the appellant's 
scar near the left ankle was tender.  The Court has held that 
a separate, additional evaluation may be assigned if the 
veteran's disability is manifested by a scar that is poorly 
nourished with repeated ulceration, a scar that is tender and 
painful on objective demonstration, or a scar that is 
otherwise causative of limitation of function.  38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804, 7805; Esteban, 6 Vet. 
App. 259.

Here, the Board finds that a separate 10 percent evaluation 
is warranted for the scar around the left ankle which 
resulted from vein stripping done in service, as two 
examiners have noted tenderness around the scar.  See id.

The appellant is competent to report his symptoms.  To the 
extent that he has stated that his varicose veins of the left 
lower extremity have gotten worse, the medical findings do 
not support his assertions.  The clinical findings establish 
that the appellant's varicose veins are no more than 
10 percent disabling.  However, the Board has found that a 
separate 10 percent disability evaluation is warranted for 
the scar near the appellant's left ankle.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent as to the evaluation for 
varicose veins under Diagnostic Code 7120.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulation.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO's conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where the 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In the veteran's case, the RO has neither provided nor 
discussed the criteria for an extraschedular evaluation in 
light of the veteran's claim for increased compensation 
benefits.

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that the appellant's varicose veins of the 
left lower extremity have resulted in frequent 
hospitalizations or caused marked interference in his 
employment.  

Thus, referral of the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell, 9 Vet. App. 
337; Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash, 8 Vet. 
App. at 227.  


ORDER

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for a sleep disorder, the 
appeal is denied.

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for compression fractures 
at T12 and L3, degenerative disc disease of the lumbosacral 
spine with spinal stenosis, the appeal is denied.

Entitlement to an evaluation in excess of 10 percent for 
varicose veins of the left lower extremity is denied.

Entitlement to a separate compensable evaluation of 10 
percent for a scar, due to vein stripping is granted, subject 
to the laws and regulations governing the disbursement of 
monetary benefits.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board's review of the evidentiary record discloses that 
the veteran stated he was in receipt of disability benefits 
from the Social Security Administration based upon his spinal 
muscular atrophy.  Private physicians identified as Drs. 
Roger Davis and May Shahzadi are also said to have evaluated 
the veteran and confirmed that he has such disorder.  Medical 
documentation from the foregoing sources pertaining 
specifically to spinal muscular atrophy has not been 
associated with the claims file.  The RO should attempt to 
obtain these records, as it has been placed on notice of such 
records which may have a bearing on the veteran's petition to 
reopen the claim of entitlement to service connection for 
spinal muscular atrophy.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992).

Accordingly, the case is remanded to the RO for further 
action as follows:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim as well 
as the records relied upon concerning 
that claim.  

If records pertaining to such claim and 
medical evidence utilized in processing 
such claim are not available, that fact 
should be entered in the claims file.

2.  After obtaining any necessary 
authorization or medical releases, the RO 
should contact Dr. Roger Davis of the 
Capron Institute, reported as located at 
2215 N. Cascade Avenue, Colorado Springs, 
Colorado 80907; and Dr. May Shahzadi, and 
request that they provide legible copies 
of the veteran's complete treatment 
reports specifically referable to spinal 
muscular atrophy which should be 
associated with the claims file.

3.  The RO should readjudicate the issue 
of whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service connection for 
spinal muscular atrophy.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

